DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “a liner layer cupping an underside of the bottom electrode via” (i.e. in claim 1), “a metal layer intermediate the bottom electrode structure and the metal via structure” (i.e. claim 13) and “metal-containing layer” (i.e. claim 9).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 13 and the dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of prior art 16/866,101 from which current application is continuous does not include teaching of “a liner layer cupping an underside of the bottom electrode via”, “a metal layer intermediate the bottom electrode structure and the metal via structure” and “metal-containing layer” respectively claimed in claims 1, 9 and 13. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2017/0301728 A1 hereinafter referred to as “Chuang”).
With respect to claim 7, Chuang discloses, in Fig.2, a device, comprising: a conductive feature (121’) (see Par.[0034] wherein metal line 121’ is disclosed); a dielectric layer (141-142) over the conductive feature (121’) (see Par.[0029] wherein dielectric stack including SiC 141 and silicon rich oxide (SRO) 142 are disclosed); a bottom electrode via (132) in the dielectric layer (141-142) and over the conductive feature (121’); a diffusion barrier layer (161) between the bottom electrode via (132) and the conductive feature (121’) (see Par.[0029] wherein BEVA includes copper 132, the lining layer 161 are disclosed); a bottom electrode layer (131, 134) over the bottom electrode via (132) and the diffusion barrier layer (161), wherein a bottom surface of the bottom electrode layer (134) is substantially flat (see Par.[0030] and [0044] wherein bottom electrode 131 and bottom recap metal layer are disclosed); and a resistance switching element (135) over the bottom electrode layer (134) (see Par.[0030] wherein MTJ 135 is disclosed); and a top electrode (133) over the resistance switching element (135) (se par.[0030] wherein top electrode 131 is disclosed).
With respect to claim 8, Chuang discloses, in Fig.2, the device, wherein the bottom surface of the bottom electrode layer (131, 134) is in contact with the bottom electrode via (132) and the diffusion barrier layer (161) (see Par.[0030] and [0044] wherein bottom electrode 131 and bottom recap metal layer are disclosed; see Par.[0029] wherein BEVA includes copper 132, the lining layer 161 are disclosed).
With respect to claim 10, Chuang discloses, in Fig.2, the device, wherein a top surface of the dielectric layer (141-142) has a portion free of coverage by the bottom electrode layer (131, 134), and the portion of the top surface of the dielectric layer (141-142) is lower than the bottom surface of the bottom electrode layer (131, 134) by a step height (see Par.[0030] and [0044] wherein bottom electrode 131 and bottom recap metal layer are disclosed; see Par.[0029] wherein BEVA includes copper 132, the lining layer 161 are disclosed; see Par.[0029] wherein dielectric stack including SiC 141 and silicon rich oxide (SRO) 142 are disclosed).
With respect to claim 11, Chuang discloses, in Fig.2, the device, wherein a top surface of the dielectric layer (141-142) has a portion in contact with the bottom surface of the bottom electrode layer (131, 134) (see Par.[0030] and [0044] wherein bottom electrode 131 and bottom recap metal layer are disclosed; see Par.[0029] wherein BEVA includes copper 132, the lining layer 161 are disclosed; see Par.[0029] wherein dielectric stack including SiC 141 and silicon rich oxide (SRO) 142 are disclosed).
Claims 7-8 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2018/0198059 A1 hereinafter referred to as “Ko”).
With respect to claim 7, Ko discloses, in Figs.11-15, a device, comprising: a conductive feature (9); a dielectric layer (13) over the conductive feature (9) (see Par.[0019] wherein dielectric 13 over metal plug 9 is disclosed); a bottom electrode via (21) in the dielectric layer (13) and over the conductive feature (9); a diffusion barrier layer (19, 25) between the bottom electrode via (21) and the conductive feature (9) (see Par.[0021]-[0024] wherein barier patterns 19 and 25 enveloping conductive via 21 are disclosed); a bottom electrode layer (27) over the bottom electrode via (9) and the diffusion barrier layer (19, 25), wherein a bottom surface of the bottom electrode layer (27) is substantially flat (see Par.[0025] wherein conductive pad 27 is disclosed); and a resistance switching element (223) over the bottom electrode layer (27) (see Par.[0025] wherein MTJ patterns 223 is disclosed); and a top electrode (35) over the resistance switching element (223) (see Par.[0029] wherein conductive line 35 is disclosed).
With respect to claim 8, Ko discloses, in Figs.1-10, the device, wherein the bottom surface of the bottom electrode layer is in contact with the bottom electrode via and the diffusion barrier layer.
With respect to claim 10, Ko discloses, in Figs.1-10, the device, wherein a top surface of the dielectric layer has a portion free of coverage by the bottom electrode layer, and the portion of the top surface of the dielectric layer is lower than the bottom surface of the bottom electrode layer by a step height (see Fig.15).
With respect to claim 12, Ko discloses, in Figs.1-10, the device, wherein a sidewall of the resistance switching element is substantially aligned with a sidewall of the bottom electrode layer (see Fig.15).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on PTO-892 are either alone or in combination, anticipate all the claimed limitations of claim 7.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818